Exhibit OLYMPUS PACIFIC MINERALS INC. Consolidated Balance Sheets Unaudited As at June 30 December 31 (United States dollars) 2009 2008 ASSETS Current Cash $ 4,610,018 $ 4,161,735 Accounts receivable and prepaid expenses 3,570,852 2,487,361 Inventory (note 12) 3,265,560 3,070,362 11,446,430 9,719,458 Long-term Property, plant and equipment (note 6) 10,991,951 11,676,076 Mineral properties (note 3) 7,775,338 7,810,307 Deferred exploration and development costs (note 3) 24,138,919 25,076,511 42,906,208 44,562,894 54,352,638 54,282,352 LIABILITIES Current Accounts payable and accrued liabilities 4,037,849 3,611,949 Capital lease obligations (note 11) 358,951 570,216 Asset retirement obligation (note 4) 153,989 113,022 4,550,789 4,295,186 Long-term Asset retirement obligation (note 4) 1,098,664 1,046,883 1,098,664 1,046,883 5,649,453 5,342,069 Commitments and contractual obligations (note 9) SHAREHOLDERS' EQUITY Share capital (note 7a) 92,096,677 88,904,501 Contributed surplus (note 7a) 7,657,708 6,631,296 Accumulated Other Comprehensive Income/(Deficit) (2,513,078 ) (2,513,078 ) Deficit (48,538,122 ) (44,082,436 ) 48,703,185 48,940,283 $ 54,352,638 54,282,352 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Operations and Comprehensive Income/(Loss) Unaudited Three month period ended June 30 Six month period ended June 30 (United States dollars) 2009 2008 2009 2008 Sales - Gold $ 1,756,460 2,304,930 $ 2,763,560 $ 5,181,358 Cost and expenses Cost of sales 1,058,066 1,789,473 1,903,987 3,434,047 Amortization 812,375 587,071 1,396,353 1,160,191 Management fees and salaries 560,948 1,094,424 1,507,208 1,927,149 Professional & consulting fees 314,460 222,090 460,867 601,375 Travel 84,629 148,556 166,886 394,677 Investor relations and promotion & Shareholders' information 23,914 207,965 53,071 430,021 Office and general administrative 143,450 172,608 263,062 337,697 Transfer agent and regulatory fees 253,639 91,480 325,852 169,131 Royalty expense 81,802 43,583 127,603 79,532 General exploration and development (19,570 ) 137,669 (21,480 ) 138,072 Stock-based compensation (note 7b) 443,857 158,204 1,176,264 451,811 Write down of equipment - - - 25,559 3,757,570 4,653,121 7,359,673 9,149,262 Other (income) expense Interest income (5,632 ) (160,284 ) (15,074 ) (412,428 ) Gain on disposal of asset - (17,501 ) - (17,552 ) Foreign exchange loss/(gain) (57,069 ) (6,346 ) (125,353 ) 41,837 (62,701 ) (184,130 ) (140,427 ) (388,143 ) Profit/(Loss) for the period (1,938,409 ) (2,164,060 ) (4,455,686 ) (3,579,761 ) Currency Translation Adjustment - 597,973 - (2,001,948 ) Comprehensive income/(loss) (1,938,409 ) (1,566,087 ) (4,455,686 ) (5,581,709 ) Basic and diluted Profit/(loss) per common share $ (0.008 ) $ (0.009 ) $ (0.019 ) $ (0.016 ) Weighted average number ofcommon shares outstanding 232,641,012 230,115,431 236,419,963 230,784,348 OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Deficit Unaudited Three month period ended June 30 Six month period ended June 30 (United States dollars) 2009 2008 2009 2008 Deficit Beginning of the period $ 46,599,713 36,220,190 44,082,436 34,804,488 (Profit)/Loss for the period 1,938,409 2,164,060 4,455,686 3,579,761 Deficit, end of the period $ 48,538,122 38,384,250 48,538,122 38,384,250 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Accumulated Other Comprehensive Deficits/(Income) Unaudited Three month period ended June 30 Six month period ended June 30 (United States dollars) 2009 2008 2009 2008 Beginning of the period $ 2,513,078 (7,137,966 ) $ 2,513,078 (9,737,887 ) Currency Translation Adjustment - (597,973 ) - 2,001,948 Deficit, end of the period $ 2,513,078 (7,735,939 ) $ 2,513,078 (7,735,939 ) See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Cash Flows Unaudited Three Mths Ended Three Mths Ended Six Mths Ended Six Mths Ended 30 June 30 June 30 June 30 June (United States dollars) 2009 2008 2009 2008 Operating activities : Loss for the year (1,938,409 ) (2,164,060 ) (4,455,686 ) (3,579,761 ) Items not affecting cash Amortization 812,375 587,071 1,396,353 1,160,190 Gain on disposal of capital assets (19,570 ) - (21,480 ) 25,559 Stock-based compensation expense 443,857 158,204 1,176,264 451,812 Accretion expense 53,263 11,462 53,263 29,183 Foreign exchange (57,069 ) 107,192 (125,353 ) 4,533 Reclamation costs 25,867 (41,837 ) 68,627 (60,291 ) Changes in non-cash working capital balances Accounts receivable and prepaid expenses (1,576,306 ) (167,617 ) (1,083,491 ) (578,319 ) Accounts payable and accrued liabilities 627,517 997,717 80,152 1,140,203 Inventory 171,752 (947,620 ) (195,198 ) (926,534 ) Cash from/(used in) operating activities (1,456,723 ) (1,459,489 ) (3,106,548 ) (2,333,425 ) Investing activities : Deferred exploration and development costs, net 1,474,516 (3,020,041 ) 1,297,629 (5,533,211 ) Acquisition of property, plant and equipment (353,302 ) (507,831 ) (795,735 ) (1,060,673 ) Cash used in/from investing activities 1,121,214 (3,527,872 ) 501,894 (6,593,883 ) Financing activities : Capital lease payments (205,475 ) (195,347 ) (211,265 ) (399,942 ) Shares Issued 2,848,639 - 2,848,639 20,512 Cash provided by financing activities 2,643,164 (195,347 ) 2,637,374 (379,430 ) Increase/(decrease) in cash during the period 2,307,655 (5,182,708 ) 32,719 (9,306,737 ) Cash - beginning of the period 2,197,179 22,415,338 4,161,735 26,472,219 Effect of foreign exchange rate changes on cash 105,184 (13,952 ) 415,564 53,197 Cash - end of the period $ 4,610,018 $ 17,218,678 $ 4,610,018 $ 17,218,678 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) June 30, All dollar amounts are in United States Dollars unless otherwise stated 1.Nature of Operations Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) and its subsidiaries are engaged in the acquisition, exploration, development and mining of gold bearing properties in Southeast Asia.The Company focuses its activities on two properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property. The Phuoc Son Gold Property has not commenced commercial operations, while the Bong Mieu Gold Property has one operating mine and another mine that commenced commercial operations on April 1, 2009. A significant amount of the available funding is directed towards exploration activities and developing projects. 2. Basis of Presentation and Significant Accounting Policies Basis of presentation and consolidation These interim consolidated financial statements do not include all disclosures required under generally accepted accounting principles for annual financial statements.The interim consolidated financial statements, however, follow the same accounting policies and methods of application as our most recent annual financial statements.The interim consolidated financial statements should be read in conjunction with our annual consolidated financial statements. The consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant inter-company balances and transactions have been eliminated. Effective from January 1, 2009 the Company changed its functional and reporting currency from Canadian dollars to US dollars. All of the Company’s revenue and the majority of its expenditures are transacted in US dollars.Comparative figures have been converted to United States Dollars from Canadian Dollars using the following rates: Exchange rate at December 31, 2008 0.8166 Average exchange rate during the quarter ended June 30, 2008 0.9902 Average exchange rate during the six months ended June 30, 2008 0.9931 Change in Accounting Policies TheCompany has adopted the following new Canadian Institute of Chartered Accountants (CICA) guidelines as of January 1, 2009: Section 3064 - Goodwill and Intangible Assets and Section 3450, Research and Development Costs In February 2008, the CICA issued Handbook Section 3064, Goodwill and Intangible Assets, replacing Section 3062, Goodwill and other Intangible Assets. This section provides guidance on the recognition of intangible assets in accordance with the definition of an asset and the criteria for asset recognition as well as clarifying the application of the concept of matching revenues and expenses, whether these assets are separately acquired or internally developed.The standards concerning goodwill are unchanged from the standards included in the previous Section 3062. Furthermore, the CICA agreed to the withdrawal of Handbook Section 3450, Research and Development Costs and incorporate the provisions of the International Accounting Standards, IAS 38, related to research and development costs into Section 3064.Research and development - 1 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) June 30, All dollar amounts are in United States Dollars unless otherwise stated costs are of substantially the same character as other expenditures that need to be evaluated against the criteria for recognition of intangible assets.Accordingly, this standard prohibits the capitalization of costs associated with research activities. On adopting section 3064, there was no effect on the financial statements of the company. The Emerging Issues Committee of the CICA approved abstract EIC 174 “Mining Exploration Cost Future Accounting Changes In
